                                                                              Case 4:19-cv-02456-HSG Document 38 Filed 03/08/21 Page 1 of 4




                                                                        1 Michael Freiman, Bar No. 280716
                                                                          mike@employlegal.com
                                                                        2 FREIMAN & FREIMAN
                                                                          100 Wilshire Boulevard, Suite 700
                                                                        3
                                                                          Santa Monica, California 90401
                                                                        4 Telephone: (310) 917-1022

                                                                        5 Attorney for Plaintiff JAMES VANWINKLE

                                                                        6 Leila Narvid, Bar No. 229402
                                                                          ln@paynefears.com
                                                                        7 Matthew C. Lewis, Bar No. 274758
                                                                          mcl@paynefears.com
                                                                        8 PAYNE & FEARS LLP
                                                                          Attorneys at Law
                                                                        9 235 Pine Street, Suite 1175
                                                                          San Francisco, California 94104
                                                                       10 Telephone: (415) 738-6850
                                                                          Facsimile: (415) 738-6855
                                                                       11
PAYNE & FEARS LLP




                                                                          John D. Smart (Admitted Pro Hac Vice)
                                                                       12 JSmart@bellnunnally.com
                    SAN FRANCISCO, CALIFORNIA 94104
                      235 PINE STREET, SUITE 1175




                                                                          Brent D. Hockaday (Admitted Pro Hac Vice)
                                                                       13 BHockaday@bellnunnally.com
                          ATTORNEYS AT LAW




                                                                          BELL NUNNALLY & MARTIN LLP
                                                      (415) 738-6850




                                                                       14 2323 Ross Avenue, Suite 1900
                                                                          Dallas, Texas 75201
                                                                       15 Telephone: (214) 740-1400
                                                                          Facsimile: (214) 740-1499
                                                                       16
                                                                          Attorneys for Defendant MEDEANALYTICS, INC.
                                                                       17

                                                                       18                            UNITED STATES DISTRICT COURT
                                                                       19              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                                                       20

                                                                       21 JAMES VANWINKLE,                            Case No. 4:19-cv-02456-HSG
                                                                       22               Plaintiff,                    STIPULATION AND ORDER OF
                                                                                                                      DISMISSAL WITH PREJUDICE
                                                                       23         v.
                                                                                                                      Judge:   Hon. Haywood S. Gilliam, Jr.
                                                                       24 MEDEANALYTICS, INC.; DOES 1-20,
                                                                          inclusive,
                                                                       25
                                                                                     Defendant.                       Trial Date:           Not Set
                                                                       26

                                                                       27

                                                                       28

                                                                                                                                            Case No. 4:19-cv-02456-HSG
                                                                                        STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                                                               Case 4:19-cv-02456-HSG Document 38 Filed 03/08/21 Page 2 of 4




                                                                        1          WHEREAS, Plaintiff James Van Winkle (“Plaintiff”) filed this action against Defendant

                                                                        2 MedeAnalytics, Inc. (“Defendant”) alleging various claims related to Plaintiff’s employment with

                                                                        3 Defendant;

                                                                        4          WHEREAS, the Parties resolved their claims, by which Plaintiff releases all claims and

                                                                        5 causes of action against Defendant, including the claims asserted by him in this Action.

                                                                        6          THEREFORE, PLAINTIFF AND DEFENDANT HEREBY STIPULATE, by and through

                                                                        7 their respective counsel of record, pursuant to Federal Rule of Civil Procedure 41(a)(1), to dismiss

                                                                        8 the above-caption matter with prejudice. This stipulation and dismissal completely terminates that

                                                                        9 above-entitled action against all parties. Each party will bear its/his own attorneys’ fees and costs.

                                                                       10
                                                                            DATED: March 3, 2021                      FREIMAN & FREIMAN
                                                                       11
PAYNE & FEARS LLP




                                                                       12
                    SAN FRANCISCO, CALIFORNIA 94104
                      235 PINE STREET, SUITE 1175




                                                                       13                                             By:           /s/ Michael Freiman (with consent)
                          ATTORNEYS AT LAW




                                                                                                                                    MICHAEL FREIMAN
                                                      (415) 738-6850




                                                                       14

                                                                       15                                                   Attorney for Plaintiff
                                                                                                                            JAMES VANWINKLE
                                                                       16
                                                                            DATED: March 3, 2021                            PAYNE & FEARS LLP
                                                                       17                                                   Attorneys at Law
                                                                       18

                                                                       19
                                                                                                                      By:           /s/ Matthew C. Lewis
                                                                       20                                                           LEILA NARVID
                                                                                                                                    MATTHEW C. LEWIS
                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                            -2-                        Case No. 4:19-cv-02456-HSG
                                                                                          STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                                                               Case 4:19-cv-02456-HSG Document 38 Filed 03/08/21 Page 3 of 4




                                                                        1                            ATTESTATION OF E-FILED SIGNATURE

                                                                        2          I, Matthew C. Lewis, am the ECF User whose ID and password are being used to file this

                                                                        3 Stipulation of Dismissal With Prejudice. In compliance with Civil Local Rule 5-1, I hereby attest

                                                                        4 that Michael Freiman, counsel for Plaintiff, has read and approved this Joint Stipulation of Dismissal

                                                                        5 With Prejudice, and consent to its filing in this action.

                                                                        6

                                                                        7 DATED: March 3, 2021                        PAYNE & FEARS         LLP

                                                                        8

                                                                        9
                                                                                                                      By:             /s/ Matthew C. Lewis
                                                                       10                                                             MATTHEW C. LEWIS

                                                                       11                                                   Attorneys for Defendant
PAYNE & FEARS LLP




                                                                                                                            MEDEANALYTICS, INC.
                                                                       12
                    SAN FRANCISCO, CALIFORNIA 94104
                      235 PINE STREET, SUITE 1175




                                                                       13
                          ATTORNEYS AT LAW


                                                      (415) 738-6850




                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                            -3-                       Case No. 4:19-cv-02456-HSG
                                                                                          STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                                                               Case 4:19-cv-02456-HSG Document 38 Filed 03/08/21 Page 4 of 4




                                                                        1                                               ORDER

                                                                        2

                                                                        3          Based on the Stipulation of the Parties, and good cause appearing therefor;

                                                                        4          The release by Plaintiff of all claims and potential claims he has or may have against

                                                                        5 Defendant for alleged violation of Plaintiff’s rights is hereby APPROVED; and

                                                                        6          IT IS ORDERED that this action be, and hereby is, DISMISSED WITH PREJUDICE, each

                                                                        7 side to bear its own costs and attorneys’ fees.

                                                                        8

                                                                        9          IT IS SO ORDERED.

                                                                       10

                                                                       11 DATED: 3/8/2021
PAYNE & FEARS LLP




                                                                       12
                    SAN FRANCISCO, CALIFORNIA 94104
                      235 PINE STREET, SUITE 1175




                                                                       13
                          ATTORNEYS AT LAW




                                                                                                                        Hon. Haywood S. Gilliam, Jr.
                                                      (415) 738-6850




                                                                       14                                               Judge, United States District Court
                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                            -4-                      Case No. 4:19-cv-02456-HSG
                                                                                         STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
